DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takenaka et al., US Pg.Pub. No. (2012/0029783) referred to hereinafter as Takenaka.
As per claim 1, Takenaka teaches an apparatus for estimating a friction coefficient of a road surface (see at least abstract, summary), the apparatus comprising: a current sensor configured to measure a control current value of a rear wheel steering (RWS) motor (see at least Abstract, summary, Para 177, 223, 227); a stroke sensor configured to measure a stroke value indicating a movement amount of a rear wheel steering link (see at least Abstract, summary, Para 228, 230, 316, 320); and a controller configured to estimate the friction coefficient of the road surface based on the control current value measured by the current sensor and the stroke value measured by the stroke sensor (see at least abstract, summary, Para 316, 320, 448, 456, 470).

As per claim 2, Takenaka teaches an apparatus of claim 1, further comprising a storage device configured to store a map in which the friction coefficient of the road surface corresponding to the control current value and the stroke value is recorded (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 3, Takenaka teaches an apparatus of claim 2, wherein the controller is configured to estimate the friction coefficient of the road surface based on the map stored in the storage device (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 4, Takenaka teaches an apparatus of claim 1, further comprising: a vehicle speed sensor configured to measure a speed of a vehicle (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519); and a storage device configured to store a first map in which a first friction coefficient of a road surface corresponding to the control current value and the stroke value is recorded in a first speed section of the vehicle and a second map in which a second friction coefficient of a road surface corresponding to the control current value and the stroke value is recorded in a second speed section of the vehicle (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 5, Takenaka teaches an apparatus of claim 4, wherein the controller is configured to select a map among a plurality of maps stored in the storage device based on the speed of the vehicle measured by the vehicle speed sensor and to estimate the friction coefficient of the road surface based on the selected map (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).
As per claims 6-11, the limitations of claims 6-11 are similar to the limitations of claims 1-5, therefore they are rejected based on the same rationale.
As per claim 12, Takenaka teaches an apparatus for estimating a friction coefficient of a road surface (see at least Abstract, summary,), the apparatus comprising: a first current sensor configured to measure a control current value of a left rear wheel steering (RWS) motor (see at least Abstract, summary,); a first stroke sensor configured to measure a stroke value indicating a movement amount of a left rear wheel steering link (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519); a second current sensor configured to measure a control current value of a right RWS motor (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519); a second stroke sensor configured to measure a stroke value indicating a movement amount of a right rear wheel steering link (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519); and a controller configured to estimate a friction coefficient of a first road surface based on the control current value measured by the first current sensor and the stroke value measured by the first stroke sensor (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519), estimate a friction coefficient of a second road surface based on the control current value measured by the second current sensor and the stroke value measured by the second stroke sensor, and estimate a friction coefficient of a final road surface using the friction coefficient of the first road surface and the friction coefficient of the second road surface (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 13, Takenaka teaches an apparatus of claim 12, wherein the controller is configured to estimate an average value of the friction coefficient of the first road surface and the friction coefficient of the second road surface as the friction coefficient of the final road surface (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 14, Takenaka teaches an apparatus of claim 12, further comprising a storage device configured to store a map in which the friction coefficient of the final road surface is recorded (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 15, Takenaka teaches an apparatus of claim 14, wherein the controller is configured to estimate the friction coefficient of the first road surface and the friction coefficient of the second road surface based on the map stored in the storage device (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 16, Takenaka teaches an apparatus of claim 12, further comprising: a vehicle speed sensor configured to measure a speed of a vehicle (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519); and a storage device configured to store a first map in which the friction coefficient of the final road surface is recorded in a first speed section of the vehicle and a second map in which the friction coefficient of the final road surface is recorded in a second speed section of the vehicle (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 17, Takenaka teaches an apparatus of claim 16, wherein the controller is configured to select a map of a plurality of maps stored in the storage device based on the speed of the vehicle measured by the vehicle speed sensor and estimate the friction coefficient of the first road surface and the friction coefficient of the second road surface based on the selected map (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).

As per claim 18, Takenaka teaches an apparatus of claim 12, wherein the controller is configured to determine a road surface on which a vehicle is traveling as a split road surface when a difference between the friction coefficient of the first road surface and the friction coefficient of the second road surface exceeds a threshold (see at least Abstract, summary, Para 177, 223, 227, 230, 316, 320, 448, 470, 473, 475, 519).
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665